Title: To James Madison from Benjamin Day, 16 February 1804 (Abstract)
From: Day, Benjamin
To: Madison, James


16 February 1804, Fredericksburg. “Your Favour of the 13th. currt: came by Yesterday’s Post. The Draft on the Post-Master here, for $54.75, is honor’d. The Charges on your Tobacco, as stated in my last, amount to £19.8.6. The Draft being for $54.75, £16.8.6, yet leaves a Balance due me of $10.
“It will on any future Occasion give me Pleasure to render my Services here acceptable to you. Mr. Ross will write you to-day.”
 

   
   RC (DLC). 1 p.


